[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Butler County Court of Common Pleas denying the motion for postconviction relief of defendant-appellant, Timothy Scott Workman.1
Appellant's assignments of error are overruled on the authority ofState v. Beaver (1998), 131 Ohio App. 3d 458 and State v. Schulte (1997),118 Ohio App. 3d 184.  Specifically, the trial court correctly concluded that appellant's construed motion for postconviction relief was not timely filed.  See id.  Further, appellant failed to demonstrate that he meets the narrow requirements to file a delayed petition for postconviction relief under R.C. 2953.23(A).  Since the trial court correctly concluded that the petition was untimely, it was not necessary for the trial court to conduct any further inquiry into the petition's merits.  See Beaver at 463-64.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  __________________________________ William W. Young, Presiding Judge
James E. Walsh, Judge and Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.